IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00133-CR

BRANDI MICHELLE WIESE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                              From the County Court
                              Navarro County, Texas
                               Trial Court No. 61980


                             MEMORANDUM OPINION


      Appellant has filed a motion to dismiss her appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal. Appellant personally signed the motion.

Accordingly, the appeal is dismissed.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed September 9, 2009
Do not publish
[CR25]




Wiese v. State                                  Page 2